Citation Nr: 1422237	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-01 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from April 1944 to March 1946.  The Veteran died in July 2010.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Pension Management Center at the RO in St. Paul, Minnesota.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The Veteran died in July 2010; the appellant's application for burial benefits was received in August 2010.

2.  The Veteran was not receiving any VA compensation or pension benefits at the time of his death. 

3.  There was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death. 

4.  The Veteran was not discharged from service due to a disability that was incurred or aggravated in the line of duty. 

5.  The Veteran's body was not unclaimed, and as of the time of the filing of her claim for burial benefits, the appellant paid had partially paid for the Veteran's funeral expenses. 

6.  The Veteran did not die while properly hospitalized by VA.

7.  The appellant is not shown to have incurred any plot or interment expenses.


CONCLUSION OF LAW

The criteria for the payment of burial allowance or any plot or interment allowance have not been met.  38 U.S.C.A. §§ 2302, 2303, 2304, 2307, 5107(b) (West 2002); 38 C.F.R. §§ 3.312, 3.1600, 3.1601 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

However, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's claim, these provisions are not applicable to the instant appeal.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002).


Analysis

The appellant is seeking entitlement to VA burial benefits.  The Veteran died in July 2010 and was cremated.  The cost of expenses for the Veteran relating to his death totaled $1,421.00.

A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600. 

Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1600(a). 

In this case, there is no claim, or any other indication, that the Veteran's death was related to service.  See August 2010 application for burial benefits (indicating the appellant was not claiming that the Veteran's cause of death was due to his service).  As such, these provisions are not applicable. 

If a veteran's death is not service connected, a burial allowance may be paid if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; or (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

Alternatively, a burial allowance may be paid if a veteran dies from nonservice-connected causes while properly hospitalized by VA.  38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605. 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a). 

The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).

Here, the appellant's claim for reimbursement of nonservice-connected burial benefits was timely filed in August 2010; however, the Board finds that the criteria for payment of a nonservice-connected burial allowance under 38 C.F.R. § 3.1600(b) have not been met. 

Specifically, the Veteran had not been granted service connection for any disability at the time of his death in July 2010; nor was he receiving any VA compensation or pension benefits. 

Further, the evidence does not reflect that there was an original or reopened claim for either benefit pending at the time of his death.  However, the appellant maintains that a claim was pending at the time of the Veteran's death.  In this regard, she provided for the record a VA Form 21-526, Veteran's Application for Compensation and/or Pension, which was signed by the Veteran and dated on July 8, 2010.  On that form, there were no actual conditions or disabilities claimed.  The appellant explained that she and the Veteran had appeared at VA on July 8, 2010, to hand in his application, but the VA manager was not working that day and the application was not filed at that time, or at any time prior to the Veteran's death on July 18, 2010.  

A claim for VA benefits, whether formal or informal, must be in writing and must identify the benefit sought.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1 , 3.151, 3.155; Rodriquez v. West, 189 F.3d 1351 (Fed. Cir. 1999); Lalonde v. West, 12 Vet. App. 377 (1999).  In this case, the benefit sought was not identified on the VA Form 21-526, signed by the Veteran on July 8, 2010, and accordingly, the claim form was incomplete and essentially invalid.  With respect to filing, the date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2013).  Unfortunately the VA Form 21-526, signed by the Veteran on July 8, 2010, was never received by VA and accordingly, there was no claim filed prior to the Veteran's death, or pending after his death.  

Additionally, the Veteran was not discharged or released from active service for a disability incurred or aggravated in the line of duty.  The Veteran's body was not held by a State, and the appellant claimed his body.  There is no indication that there are insufficient resources in the Veteran's estate to cover burial and funeral expenses; it simply appears that at the time the appellant filed the claim for VA burial benefits in August 2010, she had only paid a portion of the total expenses.  

Finally, the Veteran also did not die while properly hospitalized by VA.  Accordingly, nonservice-connected burial allowance is not payable in this case.

In addition, when a veteran dies from nonservice-connected causes, a specified amount may be paid as a plot or interment allowance.  A plot or interment allowance requires the deceased veteran to be eligible for the burial in a national cemetery and to have not been buried in such a cemetery, and to have complied with the application procedures outlined in §§ 3.1601 through 3.1610.  See 38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f).  This two-year time limit for filing a claim also applies to claims for a plot or interment allowance under 38 C.F.R. § 1600(f). 

In this case, the Veteran was entitled to burial in a National Cemetery.  See 38 U.S.C.A. §§ 101(2), 2402; 38 C.F.R. § 38.620.  However, the record establishes that the Veteran's remains were not buried or interred at such a cemetery. 

In this case, there is no evidence indicating that the appellant or any other party has incurred any expenses for the actual interment of the Veteran's remains.  In this regard, for the purposes of payment of VA burial benefits, the term burial includes all the various recognized methods of disposing of the remains of deceased persons, to include cremation.  M21-1MR VII.1.A.2.a, b. 

A plot is the final disposal site of the remains, such as a columbarium niche containing the cremation urn, but not the urn itself.  M21-1MR VII.1.A.2.e.  Interment is the act of placing the remains of a deceased person in a final resting place, such as placing the cremated remains of a deceased person into a columbarium niche.  M21-1MR VII.1.A.2.f.

There was no identified burial plot, mausoleum vault, columbarium niche, etc., cost in this case.  The documented "total expense of burial, funeral, transportation and if claimed burial plot" ($1,421.00) appears to be expense for a basic cremation paid by the appellant, as is also reflected in an August 2010 billing statement from the Stumpff Funeral Home and Crematory.  Accordingly, on this record, an internment or plot allowance is not payable. 

The Board acknowledges and appreciates the Veteran's honorable military service and is sympathetic to the loss the appellant has suffered, as well as to the financial burden imposed on her by the Veteran's cremation expenses. 

However, the payment of burial and/or plot or internment allowance is strictly based on specific statutory and regulatory guidelines, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104.

In conclusion, the basic requirements for burial and/or plot or interment allowance have not been met, and the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law). 


ORDER

The claim for burial benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


